UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2139



DOUGLAS S. MCGLOHON,

                                             Plaintiff - Appellant,

          versus


CITY OF DALLAS, Chief of the Dallas Police
Department,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever III,
District Judge. (2:06-mc-00004-D)


Submitted: December 14, 2006              Decided:   December 18, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas S. McGlohon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas S. McGlohon seeks to appeal the district court’s

order   denying   his   application   for   leave   to   proceed   in   forma

pauperis.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

            The district court’s order was entered on the docket on

September 6, 2006.      The notice of appeal was filed on October 10,

2006.   Because McGlohon failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                  - 2 -